


117 HR 4305 IH: Crisis Care Enhancement Act
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4305
IN THE HOUSE OF REPRESENTATIVES

July 1, 2021
Mrs. Bustos (for herself, Mr. Fitzpatrick, and Mr. Gottheimer) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To amend the Community Mental Health Service Block Grant to authorize a set-aside for crisis care services, and for other purposes.


1.Short titleThis Act may be cited as the Crisis Care Enhancement Act. 2.Sense of CongressIt is the sense of Congress that—
(1)for patients with mental health issues, coordination of physical and mental health services and cooperation with law enforcement are essential to ensure timely, appropriate care; and (2)crisis care networks established at State and local levels have saved resources and shown improved outcomes for patients in crisis.
3.Evidence-based crisis care programs
(a)In generalSection 1912(b)(1) of the Public Health Service Act (42 U.S.C. 300x–1(b)(1))— (1)in subparagraph (A)—
(A)by redesignating clauses (vi) and (vii) as clauses (vii) and (viii), respectively; and (B)by inserting after clause (v), the following: 

(vi)include a description of how the State supports evidenced-based programs that address the crisis care needs of individuals with serious mental disorders, and children with serious mental and emotional disturbances, that include at least one of the core components specified in subparagraph (F);; and (2)by adding at the end the following: 

(F)Core components for crisis care servicesThe core components of a program referred to in subparagraph (A)(vi) include the following: (i)Crisis call centers.
(ii)24/7 mobile crisis services. (iii)Crisis stabilization programs offering acute care or sub-acute care in a hospital or appropriately licensed facility, with referrals to inpatient or outpatient care, as determined by the Assistant Secretary for Mental Health and Substance Use..
(b)Set-Aside for evidence-Based crisis care servicesSection 1920 of the Public Health Service Act (42 U.S.C. 300x–9) is amended by adding at the end the following:  (d)Crisis Care (1)In generalExcept as provided in paragraph (3), a State shall expend at least 10 percent of the allotment of the State pursuant to a funding agreement under section 1911 for each fiscal year to support programs described in section 1912(b)(1)(A)(vi). 
(2)State FlexibilityIn lieu of expending 10 percent of the State’s allotment for a fiscal year as required by paragraph (1), a State may elect to expend not less than 20 percent of such amount by the end of two consecutive fiscal years. (3)Funding ContingencyParagraph (1) shall not apply with respect to a fiscal year unless the amount made available to carry out this section for that fiscal year exceeds the amount appropriated to carry out this section for fiscal year 2021 by at least $37,257,100.
(4)WaiverA State may, pursuant to a waiver granted by the Secretary of any requirements under this subpart (including requirements imposed by a funding agreement under section 1911), use funds set aside under this subsection to provide services described in section 1912(b)(1)(A)(vi) to individuals in such State who do not meet the criteria to be considered with serious mental disorders or children with serious mental and emotional disturbances..  